Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 1 of 8




            EXHIBIT 5
           Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 2 of 8



     ANDRUS WAGSTAFF, PC
 1
     Aimee H. Wagstaff (SBN 278480)
 2   7171 W. Alaska Drive
     Lakewood, CO 80226
 3   Tel: (303) 376-6360
     Fax: (303) 376-6361
 4   aimee.wagstaff@andruswagstaff.com
 5
     THE MILLER FIRM LLC
 6   Michael Miller
     108 Railroad Avenue
 7   Orange, Virginia 22960
     Tel: (540) 672-4224
 8   Fax: (540) 672-3055
 9   mmiller@millerfirmllc.com

10   WEITZ & LUXENBERG, P.C.
     Robin L. Greenwald
11   700 Broadway
     New York, NY 10003
12   Tel: (212) 558-5802
13   Fax: (646) 293-4921
     Email: rgreenwald@weitzlux.com
14
     Co-Lead Counsel for Plaintiffs
15

16                               UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                              )
     IN RE: ROUNDUP PRODUCTS                    ) MDL No. 2741
19                                              )
     LIABILITY LITIGATION
                                                ) Case No. 3:16-md-02741-VC
20                                              )
                                                )
21                                              )
     This document relates to:                  )
22                                              )
     ALL WAVE 1 CASES                           )
23                                              )
                                                )
24

25             PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES

26

27

28
                       PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                             3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 3 of 8



     Preamble: At Monsanto’s request, and over Plaintiffs’ strong objection, the Court bifurcated
 1
     this MDL proceeding. As a consequence, the Parties spent over two years and millions of dollars
 2   putting their general causation experts through the Daubert process. The end result was a week-
     long Daubert hearing, followed by two additional days of Daubert testimony by Drs. Portier
 3   and Ritz, and a 68-page Daubert Order issued by this Court detailing what opinions, by what
     experts, are allowed. The Court sometimes allowed one particular expert to testify to an opinion,
 4   while striking the opinion from other experts. Recently, without offering any unavailability
 5   reasoning, Monsanto’s counsel informed undersigned that Monsanto intends add new general
     causation experts to its Wave 1 expert line up that were not part of the MDL Daubert process,
 6   thereby effectively erasing the 2 years spent on the general causation Daubert proceedings
     (which, was done at Monsanto’s request). Monsanto recently disclosed new general causation
 7   experts in Giglio v. Monsanto and the parties briefed this dispute through a discovery letter,
     “Letter Brief Re: General Causation Experts,” See, ECF 6124. Plaintiffs’ incorporate Mr.
 8   Giglio’s arguments as if fully set forth herein. If the Court allows Monsanto to proceed with
 9   new general causation experts, then it should allow Plaintiffs to designate other general
     causation experts as well.
10
           Pursuant to Pretrial Orders #150 and #171 and Fed. R. Civ. P. 26(a)(2), Plaintiffs in Wave
11
     1 provide the following expert designations and disclosures. Plaintiffs’ disclosure of expert
12

13   witnesses is subject to the following reservation of rights:

14        1. The right to supplement or amend this witness list based upon any rulings of the Court

15            or any other court decisions that affect the scope of evidence in this trial;
16        2. The right to withdraw the designation of any expert prior to testimony, and positively
17
              aver that such previously designated expert will not be called as a witness at trial;
18
          3. The right to amend or supplement expert opinions based on additional discovery
19
              including updated medical records, deposition testimony, medical literature, or
20

21            scientific studies;

22        4. The right to supplement the references considered and/or relied upon by Plaintiffs’

23            designated experts in order to address newly available information or literature;
24
          5. The right to elicit expert testimony at trial from any qualified person, including
25
              Plaintiffs’ treating health care providers, as permitted under the applicable rules of
26
              evidence and procedure;
27

28
                         PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                               3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 4 of 8



     6. Plaintiffs’ expert witnesses, as identified below, may testify about their skill,
 1

 2      knowledge, experience, training and education in their respective fields, the relevant

 3      medical and scientific literature; the techniques and methods in their field of practice;
 4      and the description and nature of their practice. They may testify about their
 5
        publications, presentations, research and all matters detailed in their respective
 6
        curriculum vitae. They may testify based on facts or data perceived by or made known
 7
        to them at or before trial that have been properly disclosed under the applicable rules
 8

 9      of evidence and procedure. They may employ demonstrative and visual aids.

10   7. Plaintiffs reserve the right to offer supplemental expert opinions based on updated or

11      new information relative to the litigation. Plaintiffs reserve the right for their expert
12      witnesses to update the literature upon which the witnesses rely in support of their
13
        opinions.
14
     8. Plaintiffs incorporate all prior reports, if any, the experts have issued in MDL 2741 or
15
        any other state or federal litigation.
16

17   9. By identifying the expert witnesses named below, Plaintiffs do not intend to waive any

18      objections to deposition testimony, exhibits, or other evidence or argument. Plaintiffs

19      reserve the right to call and elicit testimony from any and all of Defendant’s current or
20
        former employees who have been disclosed as a witness and/or offered testimony
21
        and/or have been identified in discovery.
22
     10. Plaintiffs reserve the right to call and elicit testimony at trial from any and all of
23
        Defendant’s retained or non-retained expert witnesses.
24

25

26

27

28
                    PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                          3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 5 of 8



              PLAINTIFFS’ EXPERT DESIGNATIONS – GENERAL CAUSATION
 1

 2   Christopher Portier, PhD
     Scheibenstrasse 15
 3   CH-3600 Thun
     Switzerland
 4

 5           Dr. Portier will testify on issues of general causation regarding whether exposure to

 6   glyphosate and/or glyphosate–based formulated products can cause cancer, and particularly

 7   non-Hodgkin lymphoma, including in the areas of toxicology, genotoxicity, biostatistics,
 8   epidemiology, and the processes and methodologies encompassing the review, evaluation and
 9
     assessment of chemicals as cancer hazards by the International Agency for Research on Cancer
10
     (IARC). These areas of testimony were the subject of his prior testimony in the Roundup
11
     litigation. Accordingly, Plaintiff hereby incorporates by reference, all prior expert reports,
12

13   deposition, trial, and hearing testimony in all Roundup litigation cases.

14           Dr. Portier’s hourly rate is $450.00. Dr. Portier has already been deposed with respect

15   to his general causation opinions being offered in this case. A copy of Dr. Portier’s curriculum
16   vitae will be provided to counsel electronically. Dr. Portier is providing a supplemental materials
17
     considered list.
18
     Beate Ritz, MD, PhD
19   650 Charles E. Young Dr. S.
     Los Angeles, CA 90095
20

21          Dr. Ritz is designated in the areas of epidemiology with an emphasis on cancer

22   epidemiology on behalf of all Plaintiffs. Dr. Ritz will testify on issues of general causation

23   regarding whether exposure to glyphosate and/or glyphosate–based formulated products can
24
     cause cancer, and particularly non-Hodgkins lymphoma, including in the areas of epidemiology,
25
     toxicology and genotoxicity. These areas of testimony were the subject of her prior testimony
26

27

28
                         PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                               3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 6 of 8



     in the Roundup litigation. Accordingly, Plaintiffs hereby incorporate by reference, all prior
 1

 2   expert reports, deposition, trial, and hearing testimony in all Roundup litigation cases.

 3          Dr. Ritz’s hourly rate is $550.00. Dr. Ritz has already been deposed with respect to her
 4   opinions being offered in this case. A copy of Dr. Ritz’s curriculum vitae will be provided to
 5
     counsel electronically. Dr. Ritz is providing a supplemental materials considered list.
 6
     Dennis Weisenburger, MD
 7   1500 E. Duarte Road
     Duarte, CA 91010
 8

 9          Dr. Weisenburger is designated in matters involving general causation and will testify

10   regarding causes of cancer, causes of non-Hodgkin lymphoma, whether exposure to glyphosate

11   and/or glyphosate–based formulated products can cause cancer, and particularly non-Hodgkin
12   lymphoma, including testimony in the areas of epidemiology, pathology, hematopathology,
13
     cellular changes with the development of NHL and cancer development. These areas of
14
     testimony were the subject of his prior testimony in the Roundup litigation. Accordingly,
15
     Plaintiffs hereby incorporate by reference, all prior expert reports, deposition, trial, and hearing
16

17   testimony in all Roundup litigation cases.

18          Dr. Weisenburger’s hourly rate is $650.00. Dr. Weisenburger has already been deposed

19   with respect to his general causation opinions in this case. A copy of Dr. Weisenburger’s
20
     curriculum vitae will be provided to counsel electronically. Dr. Weisenburger is providing a
21
     supplemental materials considered list.
22
            DATE: October 4, 2019                          /s/ Aimee H. Wagstaff
23                                                        Aimee H. Wagstaff (SBN 278480)
                                                          ANDRUS WAGSTAFF, PC
24
                                                          7171 W. Alaska Drive
25                                                        Lakewood, CO 80226
                                                          Tel: (303) 376-6360
26                                                        Fax: (303) 376-6361
                                                          aimee.wagstaff@andruswagstaff.com
27

28
                         PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                               3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 7 of 8



                                            Michael Miller
 1
                                            THE MILLER FIRM LLC
 2                                          108 Railroad Avenue
                                            Orange, Virginia 22960
 3                                          Tel: (540) 672-4224
                                            Fax: (540) 672-3055
 4                                          mmiller@millerfirmllc.com
 5
                                            Robin L. Greenwald
 6                                          WEITZ & LUXENBERG, P.C.
                                            700 Broadway
 7                                          New York, NY 10003
                                            Tel: (212) 558-5802
 8                                          Fax: (646) 293-4921
 9                                          Email: rgreenwald@weitzlux.com

10                                          Co-Lead Counsel for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                     3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 7877-6 Filed 11/20/19 Page 8 of 8



                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that a true and correct copy of the foregoing document was served

 3   upon the parties below via electronic mail this 4th day of October 2019:
 4         Brian L. Stekloff
 5         bstekloff@wilkinsonwalsh.com
           Tamarra Matthews Johnson
 6         tmatthewsjohnson@wilkinsonwalsh.com
           Rakesh Kilaru
 7         rkilaru@wilkinsonwalsh.com
           WILKINSON WALSH + ESKOVITZ LLP
 8         2001 M St. NW, 10th Floor
 9         Washington, DC 20036

10                                                      /s/ Aimee H. Wagstaff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                        PLAINTIFFS’ R. 26 GENERAL CAUSATION EXPERT DISCLOSURES
                                              3:16-md-02741-VC
